UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2496



ROBERT ANDERSON,

                                              Plaintiff - Appellant,

          versus


ITT INDUSTRIES CORPORATION; MICHAEL D.;
ROBERT K.,

                                           Defendants - Appellees,
          and


ITT FEDERAL SERVICES CORPORATION,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CA-99-818-A)


Submitted:   November 30, 2001         Decided:     December 20, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Neil Stout, FLAX & STOUT, Richmond, Virginia, for Appellant.
Stephen William Robinson, Dana T. Buckman, MCGUIREWOODS, LLP,
McLean, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Anderson filed a complaint alleging employment dis-

crimination   in   his    termination       as   a    project    manager   for   ITT

Industries Corporation. The district court conducted a hearing and

granted summary judgment in Appellees’ favor for the reasons stated

from the bench.    Anderson appeals from the court’s order.                 We have

reviewed the briefs, the record, and the district court’s state-

ments from the bench.          The court properly found that, even if

Anderson   could   make    a   prima   facie         showing    of   discriminatory

termination, Appellees showed legitimate, nondiscriminatory reasons

for the adverse employment action and that Anderson failed to show

that the reasons were pretextual.                Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 137-39 (2000).               Accordingly, we affirm

on the reasoning of the district court as stated at the hearing on

October 20, 2000. Anderson v. ITT Industries Corp., No. CA-99-818-

A (E.D. Va. filed Oct. 20, 2000 & entered Oct. 23, 2000).                        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                           AFFIRMED


                                        2